—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated October 21, 1998, which denied his motion for leave to *579enter a judgment against the defendant Abdo Mahamady Osmun, upon his default in appearing in the action.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the action against the remaining defendant is severed.
The Supreme Court erred in denying the plaintiffs motion for leave to enter a judgment against the respondent upon his failure to appear in the action, as the respondent failed to demonstrate either a reasonable excuse for his delay or the existence of a meritorious defense (see, Gurreri v Village of Briarcliff Manor, 249 AD2d 508; Siu Lung Cheng v Leader Jewelry Corp., 246 AD2d 526).
The respondent’s remaining contentions are without merit. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.